Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2021

                                      No. 04-21-00396-CV

          CONTINENTAL HOMES OF TEXAS, L.P. D/B/A EXPRESS HOMES,
                               Appellant

                                                v.

                              Giancarlo PEREZ and Krystle Perez,
                                          Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-10075
                            Honorable Larry Noll, Judge Presiding


                                         ORDER

       Appellant’s motion for extension of time to file its brief is granted. We order appellant’s
brief due November 1, 2021.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court